Title: From Thomas Jefferson to Lucy Ludwell Paradise, 4 September 1788
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell


          
            
              Dear Madam
            
            Paris Sep. 4. 1788.
          
          I have spoken to Mr. Paradise on the subject you desire, and he assured me he should, before his departure from Paris, give orders for paying into your own hands or to your order your proportion of the four hundred pounds reserved from your income, and that it should be paid out of the dividends as the most punctual dependance for you. I had understood at first that you and he had agreed on a partition of the sum into 130.£ for you and 270.£ for him, and had written this to Doctr. Bancroft: but in my last conversation with Mr. Paradise he said you insisted on the whole of the dividends, and that this was not yet settled between you. As Count Zenobio’s interest £30. a year is fixed on this fund, and could not be changed; there remain but £165–10, the difference between which and the £130. is too small to produce any difficulty of arrangement between you. Be assured, madam, that nothing shall be wanting on my part to facilitate that arrangement and to establish before you leave Paris your separate power to draw for your separate part. I have the honour to be with sentiments of the most sincere esteem & respect, Dear Madam, Your most obedient and most humble servant,
          
            Th: Jefferson
          
        